           Case 1:21-cv-06424-AT Document 8 Filed 08/11/21 Page 1 of 1

                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
KEKE LIBRON,                                                        DOC #: _________________
                                                                    DATE FILED: 8/11/2021
                              Plaintiff,

               -against-                                                   21 Civ. 6424 (AT)

PROLOGIS, INC. and PROLOGIS TARGETED U.S.                                       ORDER
LOGISTICS FUND, L.P.,

                        Defendants.
ANALISA TORRES, District Judge:

       Defendants removed this action to this Court invoking subject matter jurisdiction by
reason of diversity of citizenship, 28 U.S.C. § 1332. ECF No. 4 ¶ 3.
        If Prologis Targeted U.S. Logistics Fund, L.P. is, indeed, a limited partnership, as its
name would imply, then Defendants must state the citizenship of each of its general and limited
partners for the purposes of diversity jurisdiction. Handelsman v. Bedford Village Assocs. Ltd.
Partnership, 213 F.3d 48, 51–53 (2d Cir. 2000); Carden v. Arkoma Assocs., 494 U.S. 185,
195–96 (1990) (stating that, for purposes of diversity jurisdiction, limited partnerships have the
citizenship of all of its general and limited partners). Because the general and limited partners of
Prologis Targeted U.S. Logistics Fund, L.P. include limited partnerships and limited liability
companies, ECF No. 4 ¶ 4, Defendants must state the citizenship of each of the constituent
general and limited partners and the natural persons who are members of the limited liability
company.

        By August 25, 2021, Defendants shall file a statement regarding the citizenship of each
of the general and limited partners of the limited partnership. If Defendant fails to file a
statement by the foregoing date to truthfully allege complete diversity based upon the citizenship
of each general and limited partner of the limited partnership, then the complaint will be
remanded for lack of subject matter jurisdiction.

       SO ORDERED.

Dated: August 11, 2021
       New York, New York
